Citation Nr: 1812419	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-19 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1952 to September 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case has been advanced on the Board's docket (AOD).

The Veteran's representative in the January 2018 written brief presentation asserted that the Veteran's claim of entitlement to TDIU was also an implied claim of entitlement to a non-service connected pension.  The Board has construed this statement as a new claim of entitlement to a non-service connected pension, and as such a claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The evidence of record shows that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, there is no basis for the Board to further address the Veterans Claims Assistance Act of 2000 (VCAA), as the grant of TDIU is fully favorable and will result in no prejudice to the Veteran.

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19. 

TDIU may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In this case, the Veteran is service-connected for residuals of a shrapnel wound to the left lower leg, residuals of a shrapnel wound to the left thigh, bilateral hearing loss, and a left forehead scar, all rated as noncompensable effective May 3, 1978.  The Veteran was later service-connected for varicose veins of the left leg and awarded a 20 percent rating effective November 13, 1990.  Thereafter, effective May 30, 2000, the Veteran was granted service connection for right leg varicose veins with a 10 percent rating, increasing the overall combined rating of his service-connected disabilities to 30 percent from that date.  Effective December 10, 2007, the Veteran was awarded a 10 percent rating for tinnitus, raising the combined total rating of all of the service-connected disabilities to 40 percent.  Thereafter, the Veteran was granted service-connection for coronary artery disease, with a 30 percent rating effective June 6, 2011, which once again increased the combined total rating to 60 percent.  Effective December 30, 2011, the Veteran was granted service connection for posttraumatic stress disorder (PTSD) with a rating of 70 percent, which raised the overall combined rating to 90 percent.  Most recently, effective April 30, 2013, the rating for coronary artery disease was changed to 60 percent effective April 30, 2013.  This increase did not change the overall combined evaluation of the Veteran's service-connected disabilities.  

From December 30, 2011, the Veteran met the criteria for schedular consideration for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a).  That being said, it must still be shown that his service-connected disabilities, in and of themselves, precluded the Veteran from securing or following a substantially gainful occupation. 
However, the Board will only take into consideration the record as it stood from April 12, 2012, exactly one year prior to the date of the claim for increased evaluation that formed the basis of the TDIU claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007) (the relevant focus for adjudicating an increased rating claim (and a derivative TDIU claim) is on the evidence concerning the state of the disabilities from the time period one year before the claim was filed until VA makes a final decision on the claim). 

On the Veteran's April 2013 application, he indicated that he last worked as a security guard from 2001 to July 2011, and reported that he became too disabled to work at the time that he left that position.  He also reported that he lost two days of work due to being in the hospital for treatment for his heart condition.  On a request for employment information form submitted by his last employer in December 2013, it was stated that the Veteran received no accommodations due to his disabilities and that his last day of work was August 27, 2011.  The form also indicated that the Veteran left the position of his own accord as due to the health of him and his wife.  

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran had several disability benefits questionnaires (DBQ) added to the claims file in early 2013 in which medical professionals evaluated the severity of his various service-connected disabilities.  On a PTSD DBQ dated in January 2013, a Dr. F.A. confirmed the PTSD diagnosis and assigned a global assessment of functioning (GAF) score of 55-60, indicating symptoms of moderate severity.  Dr. F.A. noted that the Veteran experienced symptoms of depression, anxiety, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired judgment and abstract thinking, gross impairment in communication, disturbances of motivation and mood, and difficulty in both establishing effective relationships and adapting to stressful circumstances.  As a result of these symptoms, the examiner found that the PTSD resulted in occupational impairment with reduced reliability and productivity.  Furthermore, Dr. F.A. found that the Veteran experienced an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Dr. F.A. also detailed the Veteran's reported memory difficulties and how those difficulties impacted his daily functioning.  

On a hearing loss and tinnitus DBQ dated in January 2013, the Veteran reported having difficulty hearing clearly and also endorsed experiencing near constant ringing in his ears.  It was the examiner's opinion that the hearing loss and tinnitus resulted in occupational impairment in the form of aggravation and/or annoyance from the tinnitus thereby resulting in difficulty focusing.  

On an ischemic heart disease DBQ dated in February 2013, the Veteran reported experiencing dyspnea after carrying out activities at a range of three to five metabolic equivalent of task (MET) levels, which corresponded to activities such light yard work, mowing the lawn, or brisk walking.  The examiner noted that an actual stress test was not administered and that this MET level was approximated based on an in-person interview with the Veteran.  It was the examiner's opinion that the Veteran's cardiac condition would impair the Veteran's ability to perform occupational tasks that required more than three to five METs, such as going up stairs, or fast walking.  The examiner also noted that the Veteran reported experiencing shortness of breath associated with heightened anxiety, which compounded the impairment resulting from the heart condition.  

The Veteran was afforded a new VA examination in May 2014 to again evaluate the severity of his PTSD.  After an in-person interview, during which the Veteran reported no significant changes in his life, the examiner noted the following symptoms:  depression, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, mild memory loss as well as impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing effective relationships.  The examiner concluded that there was no change in the degree of occupational impairment stemming from the PTSD, and further noted that the Veteran continued to work past retirement up until three years prior to the examination when he was 77 years old; therefore, the examiner stated that the symptomatology did not appear to have impacted the Veteran's occupational functioning.  

In much the same way, examiners on both the ischemic heart disease examination and the vein examination that were administered in June 2014 found no change in the severity of the Veteran's cardiac condition and varicose veins, respectively.  With regards to the cardiac condition, the examiner noted that the Veteran could likely carry out activities of a MET level of three to five, which would result in no limit on sedentary employment.  As for the varicose veins condition, the June 2014 examiner found that the only impact the condition would have on the Veteran's occupational functioning is that it would restrict the Veteran's ability to stand for a prolonged period of time.  

Upon consideration of the evidence, and in recognition of the doctrine of benefit of the doubt, the Board finds that the Veteran is precluded from securing or following a substantially gainful employment by virtue of his service-connected disabilities.  Both Dr. F.A. in January 2013 and the VA examiner who administered the May 2014 examination found that the Veteran experienced several symptoms attributable to his PTSD that resulted in occupational impairment with reduced reliability and productivity.  Although the May 2014 examiner commented that the Veteran was able to work up until 2011 when he stopped working at the age of 77, they did not suggest that the Veteran would have continued to have been able to work despite his PTSD symptoms had he not voluntarily ceased working at that time.  As for the Veteran's other service-connected disabilities, it appears that the Veteran would be precluded from all but the least physically demanding jobs that did not require standing for long periods of time, as evidenced by the opinions of the June 2014 VA examiners who evaluated the Veteran's cardiac condition and varicose veins condition, respectively.  

The Veteran has ceased working since August 2011, and correspondence from his former employer suggested that although he left of his own accord he did not believe he could continue working due to concern for his own health as well as the health of his wife.  Since August 2011, evaluations for his cardiac condition and PTSD in particular have shown that he experienced significant physical and mental health issues that contributed to substantial occupational impairment.  The balance of the evidence demonstrates that the Veteran's service-connected disabilities limit his functioning to the point that he is precluded from securing substantially gainful employment.  Accordingly, the Board finds that TDIU is warranted. 




ORDER

Entitlement to TDIU is granted. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


